Citation Nr: 0303916	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a back disorder, 
spastic colon, heart disorder, liver disorder, bilateral knee 
disorder, right shoulder/arm disorder, arthritis, bursitis, 
osteoporosis, right arm poisoning, and pneumonia, all claimed 
as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel






INTRODUCTION

The veteran had active military service from July 1970 to 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claims of 
entitlement to service connection for a back disorder, 
spastic colon, heart disorder, liver disorder, bilateral knee 
disorder, right shoulder/arm disorder, arthritis, bursitis, 
osteoporosis, right arm poisoning, and pneumonia, all claimed 
as due to exposure to Agent Orange.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  It is presumed, based upon the veteran's service in the 
Republic of Vietnam during the Vietnam era, that he was 
exposed to herbicides, specified by him as Agent Orange, 
during service.

3.  The competent and probative evidence of record 
preponderates against a finding that a back disorder, spastic 
colon, heart disorder, liver disorder, bilateral knee 
disorder, right shoulder/arm disorder, arthritis, bursitis, 
osteoporosis, right arm poisoning, and/or pneumonia was 
causally related to an incident of service, including 
exposure to Agent Orange or other herbicide agent sustained 
therein.  






CONCLUSION OF LAW

A back disorder, spastic colon, heart disorder, liver 
disorder, bilateral knee disorder, right shoulder/arm 
disorder, arthritis, bursitis, osteoporosis, right arm 
poisoning, and pneumonia were not incurred in or aggravated 
by active service or due to exposure to Agent Orange 
sustained therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).


Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases, which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether further remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, supplemental 
statement of the case, and associated correspondence issued 
since the veteran filed his claims, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  The veteran was 
advised that if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  
Additionally, the veteran was advised of the specific VCAA 
requirements in correspondence dated in May 2001.  The RO 
also advised the veteran of the evidence obtained and 
considered in deciding his claims in the supplement statement 
of the case issued in August 2001.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Factual background

The service medical records reflect that, upon enlistment 
examination conducted in June 1970, there were no 
abnormalities upon clinical examination except for refractive 
error of the eyes.  In April 1970, the veteran was diagnosed 
with mild lumbosacral strain.  In July 1971, the veteran 
injured his third finger on his right hand.  The superficial 
laceration of the right third finger became infected with 
surrounding cellulitis and ascending lymph angitis.  The 
initial diagnosis was blood poisioning, which was revised to 
lymph angitis with lymphadenitis.  At that time, the veteran 
provided a childhood history of bronchopneumonia, times two.  
In September 1972, he was seen with complaints of diarrhea.  
The impression was viral syndrome.  In April 1973, he injured 
his right wrist and forearm.  X-rays revealed possible 
abnormal positioning of the greater and lesser multangular 
bones.  Orthopedic consultation was obtained, and the 
orthopedic examiner stated that the X-rays were negative, 
range of motion was full, and there was no chronic 
inflammation.  The diagnostic impression was possible 
capsular strain.  In October 1973 and April 1974, he was seen 
with complaints of gas and diarrhea.  The impression was flu 
syndrome.  In August 1973, he was seen with complaints of 
painful cyst, right shoulder.  The impression was follicular 
cyst.  There were no abnormalities noted on the June 1974 
separation examination.  

Private medical records dated from 1978 to 1987 show that the 
veteran was seen with gastrointestinal complaints, to include 
diarrhea, abdominal pain, and cramping.  The diagnoses were 
acute diarrhea, possible viral infection, irritable bowel, 
and rule out diverticulosis.

Private medical records dated from 1984 to 1999 show that the 
veteran was seen and treated for a bilateral knee disorder to 
include bursitis, right shoulder disorder, and a back 
disorder, variously diagnosed.  He also underwent several 
fusions.  The record also reflects that the veteran sustained 
post-service industrial injuries to his right shoulder and 
back.  In November 1998, the veteran was seen and treated for 
acute diarrhea.  In March 1999, it was documented that the 
veteran had a long history of colitis and diarrhea.  The 
record reflects that he was diagnosed with hypertension in 
1999.  

VA outpatient treatment records dated in 1999 show diagnoses 
for arthritis of the left ankle, left foot, and both knees.  

In a statement dated in July 2000, LD, M.D. stated that he 
had supervised the care of the veteran's multiple 
musculoskeletal complaints.  He opined that the veteran had 
developed post-traumatic arthritic diseases in the spine, 
knees, and shoulders due to his duties in the military.  He 
stated that it was during the veteran's period of active 
service when he began to experience pain in the affected body 
parts, which had progressively worsened over the years.  

In a statement dated in August 2000, RD, M.D. stated the 
veteran suffered from diarrhea off and on for years and his 
last attack lasted for three months duration.  He stated that 
he highly suspected that the veteran had amoebic dysentery 
probably contracted while he was in the military during the 
Vietnam Era.  Because he has had flare-ups since service, he 
would probably have recurrent attacks in the future.  

In a statement dated in October 2000, Dr. LD stated that he 
been treating the veteran for a number of years for his 
multiple musculoskeletal complaints and injuries.  He opined 
that, with reasonable certainty, the veteran's multiple 
orthopedic injuries were more likely than not related to his 
participation in the service.  It was noted that he suffered 
from chronic back pain related to degenerative disc disease 
and degenerative arthritis, which was propagated by his 
service injuries.  He also had chronic pain in his shoulders, 
ankles, and knees related to post-traumatic arthritic 
disease.  

III.  Legal analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred or aggravated 
in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Moreover, a veteran may be granted service connection for 
certain chronic diseases, such as a cardiovascular disorder 
to include hypertension, or arthritis, although it is not 
otherwise established as incurred in or aggravated by 
service, if such disease is manifested to a 10 percent degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In this case, the veteran contends that he was exposed to 
Agent Orange in service and that such exposure caused his 
claimed disabilities.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations have also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, it 
is applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam during the Vietnam era.  However, the medical 
evidence of record fails to show that he has ever manifested 
any of the presumptive diseases for herbicide exposure 
enumerated by the Secretary pursuant to the statute.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  

The Board is aware that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  The 
NAS issued a report entitled Veterans and Agent Orange:  
Health Effects of Herbicides Used in Vietnam, in 1993, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

Subsequent reports have been issued by the NAS.  See Veterans 
and Agent Orange: Update 1996; Veterans and Agent Orange, 
Update 1998; Veterans and Agent Orange: Herbicide/Dioxin 
Exposure and Type 2 Diabetes (2000); and Veterans and Agent 
Orange, Update 2000.  There is no indication, to date, that 
NAS has identified any scientific basis for associating 
herbicide exposure with the disorders which are claimed by 
the veteran.  See also 67 Fed. Reg. 42,600 (June 24, 2002), 
wherein the Secretary announced that no diseases were being 
added to the presumptive list.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange.  We have simply referred to them for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The present case, however, must be decided under current law.

The veteran has requested service connection for several 
disabilities, consisting of:  a back disorder, spastic colon, 
heart disorder, liver disorder, bilateral knee disorder, 
right shoulder/arm disorder, arthritis, bursitis, 
osteoporosis, right arm poisoning, and pneumonia, all claimed 
as due to exposure to Agent Orange.

As was previously mentioned, in December 2001 the VEBEA was 
enacted, providing a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era, regardless of the disability claimed.

Because of the recent enactment of this new law which affects 
the adjudication of claims brought under the theory of 
entitlement based upon Agent Orange exposure during service, 
the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation.  Therefore, 
the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993), as to whether the veteran has 
been given adequate notice of the need to submit evidence or 
argument, an opportunity to submit such evidence or argument, 
and an opportunity to address the question at a hearing, and 
whether he may be prejudiced by any denials of those 
opportunities.

In this case, inasmuch as the veteran does not have any of 
the presumptive disorders enumerated specifically under 38 
C.F.R. § 3.309(e), even if exposure to Agent Orange in 
service is presumed, to warrant service connection, evidence 
etiologically linking such exposure to the veteran's claimed 
conditions still must be shown, and this is the critical 
inquiry.  The veteran has been given adequate and, in fact, 
ample opportunity to provide evidence of such nexus as is 
crucial to the success of his claims.  Accordingly, the Board 
believes that we may proceed with a decision in this case, 
without prejudice to the veteran.

The record in this case reflects that the veteran served in 
the Republic of Vietnam while on active duty.  Under the 
newly enacted 38 U.S.C. § 1116(f), as added by section 201(c) 
of the VEBEA, exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era is presumed.  
Accordingly, exposure to Agent Orange during service, as 
claimed by the veteran, is established.

With respect to the veteran's claimed liver disorder, 
osteoporosis, right arm poisoning, and pneumonia, the Board 
observes that there are no current diagnoses for these 
disorders shown in the record.  The Board notes that the 
claimed disorders are not diseases enumerated under 38 C.F.R. 
§ 3.309(e), and therefore competent evidence of an 
etiological link between exposure to Agent Orange sustained 
in service and the development of the claimed disorders must 
be presented.  In this regard, the record fails to contain 
even a suggestion, much less a medical opinion, that the 
veteran's claimed liver disorder, osteoporosis, right arm 
poisoning, and/or pneumonia bore any relationship to exposure 
to herbicides sustained during service.

The veteran also claims that a heart disorder resulted from 
exposure to Agent Orange in service.  In this regard, the 
record contains a current diagnosis of hypertension, and 
reflects that a clinical diagnosis of such was initially made 
in 1999, which is approximately 25 years following his 
separation from service.  The Board notes that hypertension 
is not a disease enumerated under 38 C.F.R. § 3.309(e), and 
therefore competent evidence of an etiological link between 
exposure to Agent Orange sustained in service and the 
development of hypertension must be presented.  However, the 
medical evidence does not indicate that the veteran's 
hypertension is in any way related to Agent Orange exposure 
sustained during service.

The veteran also claims that he has osteoarthritis of 
multiple joints as a result of exposure to Agent Orange 
during service.  Irregularities of the spine were noted as 
early as 1989.  Arthritis of the left ankle was identified in 
1999, and records dated in 1995 document degenerative changes 
in the joints of the knees, and right shoulder.  The Board 
notes that osteoarthritis is not a disease enumerated under 
38 C.F.R. § 3.309(e), and therefore competent evidence of an 
etiological link between exposure to Agent Orange sustained 
in service and the development of osteoarthritis of multiple 
joints must be presented.  A review of the record fails to 
reveal any competent medical evidence etiologically linking 
Agent Orange exposure in service to osteoarthritis.  
Accordingly, service connection based on Agent 
Orange/herbicide exposure is not warranted.

The veteran has specifically claimed that disabilities of the 
back, knees, right shoulder, and arm are related to exposure 
to Agent Orange exposure in service.  In fact, the evidence 
reflects that the veteran sustained an industrial accident in 
late 1984, following which back problems developed requiring 
surgery in 1989 and subsequent treatment and surgeries.  The 
record also indicates that the veteran sustained a right 
shoulder strain in 1984.  In 1986, he sustained injuries to 
both knees (bursitis).  With respect to the disabilities of 
the back, right shoulder, and bilateral knees claimed to be 
related to exposure to Agent Orange in service, the Board 
points out that the record is entirely negative for even a 
suggestion by any medical professional that these 
disabilities are in any way related to exposure to Agent 
Orange sustained in service, and therefore service connection 
under that theory of entitlement is not warranted.

With regard to the veteran's claimed spastic colon, the Board 
notes that the record is negative for a current diagnosis.  
However, the file documents that the veteran was seen as 
early as 1978 with complaints of diarrhea, abdominal pain, 
and cramps.  Moreover, an August 2000 private medical record 
indicated that the veteran suffered from diarrhea off and on 
for years.  It was suspected he had amoebic dysentery.  In 
either event, none of the symptoms or disorders is entitled 
to presumptive service connection on an Agent-Orange-exposure 
basis.  Moreover, no evidence has been presented linking a 
gastrointestinal disorder (spastic colon has not been 
diagnosed) to Agent Orange exposure incurred during service.

In sum, with respect to all the conditions claimed by the 
veteran to have resulted from exposure to Agent Orange during 
service, not one is entitled to presumptive service 
connection on a herbicide-exposure basis under current law.  
In advancing all of his claims, the veteran essentially 
contends that his currently claimed disabilities are related 
to Agent Orange exposure sustained in service.  However, as a 
lay person, the veteran is not competent to render a medical 
opinion in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  Accordingly, the veteran is 
not entitled to service connection for any of his 
disabilities under the theory that they resulted from 
exposure to Agent Orange during service in Vietnam.

The Board, of course, recognizes that the veteran is still 
entitled to attempt to establish service connection for the 
claimed disorders on a direct or secondary basis.  See 
Combee, supra.

However, having reviewed the complete record in this case, 
the Board finds that the preponderance of the competent and 
probative evidence is against granting service connection for 
a liver disorder, osteoporosis, right arm poisoning, 
pneumonia, and/or spastic colon.  In essence, the Board 
believes that the preponderance of the evidence supports the 
conclusion that the veteran does not currently have any of 
the claimed disabilities.  

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's extensive 
private and VA treatment records, which are entirely negative 
for any diagnosis of any of the claimed disabilities.  
Although the veteran underwent numerous examinations for 
other disabilities, there is no indication that any examiner 
has identified diagnostic evidence of a liver disorder, 
osteoporosis, right arm poisoning, pneumonia, or spastic 
colon.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence supports the conclusion that 
the veteran does not currently have a liver disorder, 
osteoporosis, right arm poisoning, pneumonia, or spastic 
colon.  The Court has held that service connection may not be 
granted if a current disability does not exist.  See 
Rabideau, supra.  Accordingly, the Board finds that the 
veteran's claims of entitlement to service connection for a 
liver disorder, osteoporosis, right arm poisoning, pneumonia, 
and spastic colon must be denied.

With respect to conditions claimed as osteoarthritis and 
hypertension, a veteran may be awarded service connection for 
any of specifically enumerated chronic diseases, although not 
otherwise established as incurred in service, if any such 
disease is manifested to a compensable degree within one year 
following service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002) (as to 
arthritis and hypertension).  However, the evidence does not 
reflect that the veteran incurred osteoarthritis or any 
cardiovascular disease, to include hypertension, during 
service or within his first post-service year, nor does the 
medical record support a finding that either type of disorder 
is otherwise etiologically related to service.  

With respect to bursitis of the knees, there is no evidence 
of the claimed disability in service or for many years 
following service.  Moreover, there is no evidence linking 
the post-service bursitis to active service or any incident 
therein.  Accordingly, the claim of service connection on a 
direct basis is denied.  

With respect to the Dr. D.'s statement dated in August 2000 
wherein he stated that the veteran had suffered from diarrhea 
off and on for years, and opined that he highly suspected 
that the veteran had amoebic dysentery probably contracted 
during active service, that opinion in both inclusive and 
speculative in nature.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The Board turns now to the claims of entitlement to service 
connection for arthritic disease in the spine, knees, left 
ankle, and shoulders.  

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Finally, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The evidence reflects that diagnoses indicative of arthritis 
of the spine, shoulders, knees, and and left ankle have been 
made.  The record also contains private medical statements 
from Dr. LD, dated in July and October 2000, in which the 
doctor opined that the veteran developed post-traumatic 
arthritic diseases of the spine, knees, and shoulders due to 
his duties in the military, and that his multiple orthopedic 
injuries were more likely than not related to his 
participation in service.  

Dr. LD has given little supporting evidence for his 
conclusion, making it of limited probative value.  Bloom v. 
West, 12 Vet. App. 185 (1999).  There is a reference to 
alleged in-service injuries, but even this rationale is not 
competent evidence because it appears to be nothing more than 
an unenhanced report of a medical history transcribed by a 
medical professional, without review of contemporaneous 
records and clinical findings.  LeShore v. Brown, supra.

The Board finds that Dr. LD's opinions amount to no more than 
sheer speculation, and are without any supporting clinical 
data or other rationale.  In this regard, we note that Dr. LD 
provided no discussion regarding the nature and circumstances 
of the veteran's in-service injuries and duties.  There is no 
indication of in the record that Dr. LD had access to the 
veteran's service medical records or post-service medical 
records prior to his initial treatment, or to any additional 
details of the veteran's duties and participation during 
service.  The record reflects that the veteran was diagnosed 
with various back, knee, and shoulder disorders prior to the 
diagnosis of post-traumatic arthritis of the spine, knees, 
and shoulders.  In the absence of any discussion as to 
whether the veteran's post-service injuries contributed to 
his post-traumatic arthritis, it again appears that Dr. LD 
relied on the lay history provided by the veteran, as there 
is no notation or other indication that the treating 
physician was privy to any other medical records prior to his 
treatment of the veteran.  Because the opinions appear to be 
nothing more than an unenhanced report of a medical history 
transcribed by a medical professional, it does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  At the very least, the treating physician has 
given no supporting evidence for his conclusion, making it of 
limited probative value.  Bloom v. West, 12 Vet. App. 185 
(1999).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection as the 
arthritic disease in the spine, knees, left ankle, and 
shoulders, as not shown in service, and there is no competent 
evidence of record linking such to service, or any incidents 
therein.  In this regard, although he is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit-of-the-doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection.  Gilbert, 
supra.


ORDER

Entitlement to service connection for a back disorder, 
spastic colon, heart disorder, liver disorder, bilateral knee 
disorder, right shoulder/arm disorder, arthritis, bursitis, 
osteoporosis, right arm poisoning, and pneumonia, on either 
the basis of exposure to Agent Orange or a direct basis is 
denied. 




		
	ANDREW J. MULLEN
Veterans Law Judge
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

